Citation Nr: 1200037	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-36 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for residuals of a left tibia fracture.

2. Entitlement to an initial disability rating in excess of 10 percent for neuralgia of the left lower leg, secondary to residuals of a left tibia fracture.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Hartford, Connecticut Regional Office (RO). The RO issued an April 2009 rating decision declining to increase the Veteran's 10 percent disability rating for his left tibia fracture residuals, but issued an August 2010 rating decision assigning a separate 10 percent disability rating for neuralgia of the left leg secondary to the fracture residuals. The Veteran timely appealed the denial of an increased rating for the fracture residuals and the disability rating assigned for neuralgia.

The Veteran provided testimony at an October 2011 videoconference hearing before the below-signed Veterans Law Judge sitting in Washington, D.C. A transcript of that hearing has been associated with the claims file.

The issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) has been added to the appeal and is reflected on the title page because TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied, VA must consider whether the veteran is entitled to TDIU. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). As the Veteran stated at a March 2010 hearing before a Decision Review Officer that he had to quit working as a machine shop supervisor because his left leg pain was so disabling, the Board has inferred a new claim of entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the record reflects that some evidence is outstanding and a new examination is warranted, the Veteran's claims are remanded for additional development.

VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant. Voerth v. West, 13 Vet. App. 117, 121 (1999). The Veteran informed a March 2009 VA examiner and a March 2010 Decision Review Officer that he was in receipt of Social Security disability benefits due to multiple disabilities including leg neuralgia. The RO/AMC must make an attempt to obtain relevant records from SSA. Id; 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011). As the Veteran also has indicated that his left leg disabilities interfered with his ability to work and eventually required him to quit his job, the RO/AMC must assist him in obtaining any pertinent records from his former employer, VW Manufacturing in Bristol, Connecticut.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when such is deemed necessary and the Veteran has an obligation to report for that examination.

The Veteran was last afforded a VA examination for his service-connected left leg disabilities in October 2011. However, that examination report does not reflect review of the claims file and the Veteran has contended that his disabilities have worsened. Specifically, he has testified that he experiences more pain, more muscle weakness, and more giving way of the left leg. Another VA examination is warranted. 38 C.F.R. § 3.327(a).

The last VA treatment notes within the claims file were printed on June 13, 2011. While this case is in remand status, the RO/AMC must gather updated VA treatment notes.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather VA treatment records dated from June 13, 2011 and associate them with the claims file. Inquire if the Veteran has received any additional private medical treatment. Provide him with the necessary authorizations for the release of any additional private treatment records and for any relevant employment records from VW Manufacturing in Bristol, Connecticut. Associate any outstanding records with the claims file. If any private/employment records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. Take appropriate steps to obtain from the SSA a copy of the evidence relied on in its decision regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

3. After completing the above, schedule the Veteran for a VA muscle and joint examination at an appropriate location to determine the current severity of his service-connected residuals of a left tibia fracture and associated left leg neuralgia. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After REVIEWING THE CLAIMS FILE and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings as to the severity of the residuals of his left tibia fracture and associated left leg neuralgia. 

c. The examiner must:

i. discuss whether there is any weakness or other chronic residual, TO INCLUDE COMMENT ON ANY ADDITIONAL FUNCTIONAL LOSS DUE TO PAIN AND ANY EFFECTS ON THE VETERAN'S EMPLOYMENT;

ii. address the Veteran's contention that he frequently falls as a result of the residuals of the left tibia fracture and that pain impairs his ability to walk long distances; and

iii. complete an independent review of the claims file (the Board draws the examiner's attention to a January 2009 VA treatment note reflecting complaints of bilateral leg pain; the March 2009 VA examination report and x-rays of the left leg; a June 2009 evaluation and diagnosis of osteoarthritis; July 2009 range of motion measurements and complaints of occasional giving way; October 2009 physical therapy evaluation; March 2010 complaints of increasing pain and the Veteran's spouse's April 2010 letter reporting his March and April 2010 injuries and increased pain; June 2010 complaints of chronic left lower extremity pain; and any additional VA or private records added to the claims file as a result of this remand).

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

e. All clinical findings must be reported in detail and correlated to a specific diagnosis. The report prepared must be typed.

4.  Readjudicate the Veteran's claims, to include consideration of the applicability of any additional pertinent disability codes and/or staged ratings; and consideration of an included claim for a total rating based on Roberson, above. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


